Wood J. (after stating the facts.) The only question here is the ruling of the court upon the demurrer. According to Ames Iron Works v. Rea, 56 Ark. 450, the •matters of defense set up in the second paragraph of the answer were proper in this proceeding. Since no one could be held for false representations who honestly believed them true when made, the answer would have been in better form for a counter-claim growing out of the alleged false representations had it alleged that the plaintiff made them knowing they were false and intending to defraud, or that, not knowing the facts, he asserted them as true. Hanger v. Evins, 38 Ark. 334. But, on the question of intent, Mr. Bigelow declares what we consider the law as follows : “In cases of contest between the parties to the suit, especially in contracts of sale, the intention to mislead obviously follows from the defendant’s knowledge of the falsity of his representations ; that makes a case of fraud, and no further evidence of intention is required.” The plaintiff company was the manufacturer of the refrigerator, and must have known the truth or falsity of the representations set forth in defendant’s answer as to its meat-preserving qualities, or, if it did not know anything about them, it should not have asserted them as true. Taking the second paragraph of the answer as true, it reveals a good ground for defense by way of counterclaim. The cause is reversed, with directions to overrule the demurrer to the second paragraph of appellant’s answer.